REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Sgueo on June 14th, 2022.

The application has been amended as follows: claims 11-20, previously withdrawn, have been canceled. 

Allowable Subject Matter
Claims 1-4 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed on June 13th, 2022, with respect to the prior art rejections of the claims have been fully considered and are persuasive, accordingly the prior art rejections have been withdrawn. 

Regarding claim 1, the closest prior art is Westerinen et al. (US 2017/0140577 A1) in view of Scavezze et al. (US 2017/0004655 A1).
Regarding claim 1, Westerinen teaches an optical system comprising: 
	an image generator configured to output beams corresponding to red (R), green (G), and blue (B) image signals for configuring a virtual image; 
	a multipath optical element comprising a diffraction grating and an outcoupler, parts of the beams output from the image generator being diffracted by the diffraction grating and other parts of the beams output from the image generator being transmitted through the diffraction grating through the multipath optical element, wherein the diffracted beams exiting from the multipath optical element by the outcoupler.
	Scavezze further teaches an infrared (IR) image signal obtained from an IR light source; a first camera configured to detect a reflected pattern of an IR beam among the beams exiting from the multipath optical element; an IR filter diffraction element configured to transmit an IR beam among the beams transmitted through the diffraction grating and project the IR beam toward an object of a real world; a second camera configured to detect a reflected pattern of the IR beam projected by the IR filter diffraction element and reflected by the object of the real world; and a processor configured to; determine a line of sight of a user based on the first reflected pattern detected by the first camera.  
	However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 1 recited together in combination with the totality of particular features/limitations recited therein, including wherein the processor is further configured to determine distortion of the second reflected pattern detected by the second camera, by comparing the reflected pattern detected by the second camera, to a pattern of the IR beam projected toward the object of the real world, and determine the depth information of the object of the real world based on the determined distortion..

Regarding claims 2-4 and 6-10, these claims depend on an allowed base claim and are thus allowable for at least the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872